DETAILED ACTION
	This Office Action, based on application 17/570,816 filed 7 January 2022, is filed in response to applicant’s amendment and remarks filed 4 October 2022 and 29 November 2022.  Claims 1, 2, 4-11, 13-19, and 23 are currently pending and have been fully considered below.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4 November 2022 has been entered.
The applicant has further submitted, on 29 November 2022, a supplemental response including a proposed amendment.  Applicant’s supplemental amendment has been determined to introduce new issues (see below); as such, the supplemental amendment has not been entered at this time.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
	Applicant’s remarks, submitted 4 October 2022 in response to the Office Action mailed 4 August 2022, have been fully considered below.
	Claim Rejections under 35 U.S.C. § 112
	Claims 1, 2, 4-19, 21 and 22 were rejected for introducing new matter regarding the claimed feature of an ‘unwrite operation’ performing the operation (1) based on a management table and (2) by unit of ‘page’. The Office withdraws the previously issued rejections in view of applicant’s amendment and remarks.  Applicant’s amendment includes the ‘unwrite operation’ further being performed based on a mapping table.  Applicant’s remarks in the supplemental response on 29 November 2022 indicate an ‘unwrite operation’ may be performed as described by ¶[0196] of the published specification; thus the ‘unwrite operation’ may be broadly interpreted as marking a storage unit on a mapping or management table as invalid.
	Claims 8-14 and 19 were rejected for introducing new matter regarding the claimed feature of an ‘erase operation’ performing the operation (1) based on a management table and (2) by unit of ‘page’.  While not explicitly responded to in the instant application, related application 17/570,848 provided remarks on 29 November 2022 on Page 13 that ¶[0294] provides support for erase operations by unit of page.   The Office notes the specification teaches that pages may be copied and merged into other blocks an no actual pages are erased at page level, the Office recognizes applicant’s definition of an ‘erase operation’ comprises copying and merging at the page level.  As such, the Office withdraws this previously issued rejection.
	Claims 1, 2, 4-19, 21, and 22 were rejected as indefinite due to the correspondence of flash memory to buffer units.  The Office withdraws the previously issued rejection in view of applicant’s amendment.
	Claims 7 and 17 were rejected as indefinite of simultaneously performing and not performing an ‘unwrite operation’.  The Office withdraws the previously issued rejection in view of applicant’s amendment and the broader interpretation of an ‘unwrite operation’.	Claim 22 was rejected for not properly reciting antecedent basis of a term.  The Office withdraws the rejection in view of applicant’s cancellation of the claim.
	Claim Rejections under 35 U.S.C. § 103
Applicant’s arguments with respect to the traversal of the prior art rejections have been fully considered and are persuasive.  The previously issued rejections have been withdrawn in view of applicant’s remarks. 


Supplemental Amendment filed 29 November 2022
Applicant’s proposed amendment filed with the supplemental amendment introduces new issues including the following:	
Applicant’s remarks do not indicate support for the amendment “wherein the controller is configured to detect a flash memory region having a plurality of flash memory sub-regions unwritten based on the first mapping table and the first management table” as recited in exemplary Claim 1 and such a limitation appears not to be supported by the originally filed specification.
Claim 1 recites “wherein the first management table contains {WSI} on each flash memory sub-region of at least one buffer memory region of the plurality of flash memory regions”.  The limitation is rendered indefinite since “a plurality of flash memory regions” includes “a first flash memory region and a second flash memory region”, but does not include “at least one buffer memory region”.  

Claim Objections
The following claims are objected to due to informalities:
Claim 6: “one or remaining” (Line 5) should be “one or more remaining”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-11, 13, 14, and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Exemplary Claim 8 was amended to recite “perform an erase operation in response to the request to delete the second file based on a second management table …”.  Applicant’s remarks submitted 4 October 2022 provide no indication of support for the amendment.  A review of applicant’s original disclosure (and as further noted in the Advisory Action mailed 19 October 2022) finds no teaching of applicant’s invention including more than one mapping table or more than one management table (e.g. applicant’s original disclosure only provides support for one mapping table and one management table).

Allowable Subject Matter
Claims 1, 2, 4-11, 13-19, and 23 are allowed over prior art.  Consistent with the PTAB decision rendered 26 August 2021 in parent application 13/283,866, prior art has not been found to explicitly disclose or render obvious a ‘two table’ limitation wherein write state information (WSI) is maintained using two separately managed tables when managing two management units.  Exemplary Claim 1 (and analogously independent Claims 10 and 15) recites “a controller … to perform an unwrite operation based on a first management table” and “wherein the controller performs the unwrite operation further based on a first mapping table …”.  As such, the allowable claims listed are directed to management of flash memory requiring the ‘two table’ solution {‘mapping table’ managing WSI at the region level and ‘management table’ managing WSI at the sub-region level).  
While Claims 8-11, 13, 14 and 19 are allowed over prior art, the claims remain rejected due to the new matter issues introduced in the amendment.  Claim 6 remains objected to due to an informality.




(The rest of this page has intentionally been left blank)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T LOONAN whose telephone number is (571)272-6994. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on 571-272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC T LOONAN/Examiner, Art Unit 2137